                                                                                 Sanford Heisler Sharp, LLP
                                                                                 1350 Avenue of the Americas, Floor 31
                                                                                 New York, NY 10019
                                                                                 Telephone: (646) 402-5650
                                                                                 Fax: (646) 402-5651
                                                                                 www.sanfordheisler.com
                                                                                                   3/13/2020
David Tracey, Senior Litigation Counsel
(646) 402-5667
dtracey@sanfordheisler.com                New York | Washington D.C. | San Francisco | San Diego | Nashville | Baltimore




                                            March 13, 2020
                                                                       Application GRANTED. SO ORDERED.
VIA ECF
Hon. Barbara Moses
Daniel Patrick Moynihan Courthouse                                     _____________________________
500 Pearl Street, Room 740                                             Barbara Moses, U.S.M.J.
New York, NY 10007                                                     March 13, 2020

         Re:       Julian, et al. v. Metropolitan Life Insurance Co., No. 1:17-cv-00957-AJN-BCM
                   Motion to Compel 30(b)(6) Designee on MetLife’s ESI

Dear Magistrate Judge Moses:

       We write regarding Plaintiffs’ request for a pre-motion conference to compel a 30(b)(6)
designee on Defendant Metropolitan Life Insurance Company’s (“MetLife”) electronically stored
information (“ESI”). Plaintiffs filed this request via letter motion on February 20, 2020, Dkt No.
107, and Defendant filed a response in opposition on February 25, 2020, Dkt. No. 110. On
February 28, 2020, the Parties jointly informed the Court that they had agreed to further meet and
confer on the issues raised in their letters in order to attempt to resolve their dispute without further
need for court intervention. Dkt. No. 113. On March 5, 2020, the Parties informed the court that
they were continuing their efforts to resolve their dispute. Dkt. No. 116.

       Since then, the Parties have continued to meet and confer. Defendant’s counsel has
conducted interviews with potential 30(b)(6) designees and will provide Plaintiffs’ counsel with
written descriptions of certain systems about which Plaintiffs seek testimony. Plaintiffs will
evaluate the written descriptions to determine whether at this stage of the proceedings, they need
30(b)(6) testimony on all of the ESI systems at issue. Unfortunately, due in part to counsel’s
schedules and complications relating to COVID-19, this process may take several weeks.

        Accordingly, the Parties jointly request that the Court continue to hold Plaintiffs’ motion,
Dkt. No. 107, in abeyance, and not set a date for a pre-motion conference until April 6, 2020. The
Parties intend to inform the Court by April 3, 2020 as to whether they have resolved their dispute.

         Respectfully,


/s/ David H. Tracey                                         /s/ Melissa C. Rodriguez
David H. Tracey                                             Melissa C. Rodriguez
SANFORD HEISLER SHARP LLP                                   MORGAN, LEWIS & BOCKIUS
Hon. Barbara Moses
March 13, 2020
Page 2 of 2

1350 Avenue of the Americas, 31st Floor   101 Park Avenue
New York, New York 10019                  New York, New York 10178
(646) 402-5650                            (212) 309-6000

Attorneys for Plaintiffs, the Members     Attorneys for Defendant
of the Collective Action, and the
Members of the Proposed Classes
